Citation Nr: 1342636	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-09 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously-denied claim for entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Whether new and material evidence has been presented to reopen a previously-denied claim for entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of September 2009 and July 2010.  The Veteran presented sworn testimony in support of his appeal during an April 2013 hearing before the undersigned Veterans Law Judge.  The transcript is of record and has been reviewed.

The Board has reviewed the Veteran's physical claims file and also evidence available in his virtual VA electronic file.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.






FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for left ear hearing loss and tinnitus were most recently denied by the RO in December 1978 and in August 2005, respectively.

2.  No new and material evidence was received within the year following December 1978 or within the year following August 2005.

3.  New evidence received in connection with the Veteran's new application for service connection for left ear hearing loss and tinnitus relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection.

4.  Tinnitus is related to acoustic trauma sustained during service.


CONCLUSIONS OF LAW

1.  The prior denials of service connection for left ear hearing loss and tinnitus are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2013).

2.  Evidence received since the prior, final denials is new and material; therefore these claims are reopened.  38 U.S.C.A. § 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for left ear hearing loss was denied by the RO in December 1978 on the basis that the Veteran's hearing acuity in his left ear was essentially normal.  The RO denied service connection for tinnitus in August 2005 on the basis that no tinnitus was shown in service and acoustic trauma in service was not verified.  He did not submit any new evidence pertaining to either appeal within the initial year following each denial, and no new evidence was received from any other source.  He did not appeal these decisions and they are therefore final.  38 C.F.R. §§ 20.204, 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally-disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In April 2011, the Veteran submitted a statement from his treating physician, which provides diagnoses of tinnitus and asymmetric sensorineural hearing loss, profound on the right and moderate on the left.  It also contains the following explanation:  "The source of this hearing loss is difficult to determine, but certainly with his prior history of noise exposure this would be a contributing factor, as noise exposure is cumulative and develops over a long period of time."  

During the April 2013 Board hearing, the Veteran provided extensive testimony about his exposure to prolonged, intense acoustic trauma during service, to include descriptions of various events which he believes triggered the development of his current impairment involving hearing loss and tinnitus.  He also testified that he believes he first experienced left ear hearing loss during service, as evidenced by the slight decrease in hearing decibel thresholds shown on his separation examination, when compared with his entrance examination.  He testified that he has subjectively experienced decreasing hearing acuity ever since that time.  He also explained his fear that because he is practically deaf in his right ear, losing further hearing acuity in his left ear would result in his becoming completely deaf and not being able to hear at all.

Because neither the physician's opinion nor the hearing transcript were in existence when the RO previously denied these claims, they are new to the record and are not duplicative of any previously-considered evidence.  

Furthermore, this new evidence is material as it tends to establish the critical elements of service incurrence and medical nexus in the Veteran's claims for service connection.  38 C.F.R. § 3.156(a).

The Board therefore holds that the Veteran has submitted new and material evidence sufficient to reopen the previous denials of service connection for left ear hearing loss and tinnitus.  

As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.  However, a critical elements in the claim for service connection for left ear hearing loss remains to be established, and further evidentiary development toward that end is requested below.

Review of the procedural history and development of the instant appeal thus persuades the Board that it cannot decide the merits of the Veteran's reopened claim for service connection for left ear hearing loss without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  It is therefore addressed further in the REMAND which follows.

Given the grant of the benefits sought reached herein, exposition of the VA's duties to notify and assist the Veteran in the development of his claim is not necessary.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  


Tinnitus

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran has established through medical evidence and his credible sworn testimony that he has a present disability involving tinnitus.  He has established the occurrence of acoustic trauma during service through his credible hearing testimony.  Additionally, the Board observes several references to acoustic trauma, complaints of hearing loss and ear pain in the Veteran's service treatment and service personnel records.  A causal relationship is established by the April 2011 statement from his treating physician.  In short, the three elements required for a grant of service connection for tinnitus on a direct basis have been satisfied.  Shedden.  The benefit sought is therefore granted without further delay.  


ORDER

New and material evidence having been submitted, the previously-denied claims for service connection for left ear hearing loss and tinnitus have been reopened; to this extent only, the claim for service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In many VA service connection claims, the requirement of a current disability is established through an evaluation of the Veteran's symptoms and a medical diagnosis.  In the case of hearing loss, however, governing regulation has provided a definition of hearing loss which is subject to the legal benefit of service connection.  38 C.F.R. § 3.385.  

Simply stated, while the Veteran's hearing may not be as good as it once was, it is unclear at this time if the Veteran meets the VA standards of "hearing loss" at this time. 

As the medical evidence stands currently, the Veteran's left ear hearing loss does not meet this standard.  However, because his private physician has described his left ear hearing loss as "moderate," and because he testified during the hearing that he perceives his hearing acuity as continuing to diminish, the Board deems that an updated VA audiometric examination is warranted to ascertain his current level of left ear hearing acuity.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA audiologic examination to identify his current level of hearing impairment.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests and studies should be accomplished.  IF such testing reveals that the Veteran's left ear hearing acuity meets the standard set forth in 38 C.F.R. § 3.385, then the examiner is requested to review the Veteran's service treatment records and intervening treatment records and provide an informed medical opinion as to whether it is more, less, or equally likely that all or part of the Veteran's left ear hearing loss is related to service in any way.  

2.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


